DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 This Final Office Action is in response to amendment filed on 04/25/2022.
	Claims 1, 3, 7, 12, 15, 25 and 26 have been amended. Claim 18 remains canceled. Claims 1-17 and 19-26 26 remain pending in the application. 

Response to Amendment

The amendment filed 04/25/2022 has been entered. Claims 1, 3, 12, 15, 25 and 26 have been amended. Claim 18 remains canceled. Claims 1-17 and 19-26 26 remain pending in the application.
Applicant’s amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 01/25/2022. The objection has been withdrawn in view of the amended Claims.
Applicant’s amendments to the claims have overcome the 35 USC § 112 rejection previously set forth in the Non-Final Office Action mailed on 01/25/2022. The rejection has been withdrawn in view of the amended Claims.
Applicant’s amendments to the claims have overcome the 35 USC § 112f Claim interpretation previously set forth in the Non-Final Office Action mailed on 01/25/2022. The claim interpretation has been withdrawn in view of the amended Claims.


Response to Arguments

 Regarding Applicant’s arguments, on page 6-13 of the remark filed on 04/25/2022, on the newly added limitations of independent Claims 1 and 26: and comparing the exchange of value to a threshold of freshness, wherein the threshold of freshness includes a recency of interaction of the first remote device;”, arguments are persuasive.
Therefore, the 35 U.S.C. 103 rejection over Sheller et al. (U.S Pub. No. 20140366111), Ronca et al. (U.S Pub. No. 20150363782) and Nölscher et al. (U.S Pub. No. 20200029209) in further view of Baldwin et al. (U.S No. 9607138), has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Turgeman et al. (U.S Pub. No. 20140325682) in conjunction with Sheller et al. (U.S Pub. No. 20140366111), Ronca et al. (U.S Pub. No. 20150363782), Nölscher et al. (U.S Pub. No. 20200029209) and Baldwin et al. (U.S No. 9607138). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Page 6-8, regarding allowance of the application. Examiner asserts that claims 1-17 and 19-26 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Sheller –Baldwin- Nölscher- Ronca- Turgeman teaches the aforementioned limitations of independent claims 1 and 26 rendering the claim limitations obvious before the effective date of the claimed invention.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In regards to Claim 1 line 7 and Claim 26 line 7, the applicant recites the limitation “an identity”, this is unclear because an identity was already previously recited in the claims. This creates confusion as to which identity the applicant is referring to, if it is the same identity recited earlier in the claims or if it is a new embodiment of an identity. The specification states on Par. (0027) “Evaluating device 104 may be designed and configured to perform any method step or steps as disclosed herein; as a non-limiting example, evaluating device 104 may be designed and configured to receive at least a communication from a first remote device 112, determine an identity of the first remote device 112 as a function of the at least a communication, calculate at least a heuristic of trust as a function of the at least a communication and the identity, and assign a first confidence level to the first remote device 112 as a function of the at least a heuristic of trust.”. Therefore it will be broadly and reasonably interpreted that an identity is referring to the same identity recited earlier in claim 1. Examine suggests amending the claims by adding the phrase “the” in front of identity to recite consistent claim language and to eliminate confusion. 

In regards to Claim 3 lines 2-3, the applicant recites the limitation “a temporally sequential listing”, this is unclear because a temporally sequential listing was already previously recited in the claims. Furthermore on Page 7 paragraphs 2-4 the Remarks/Arguments filed on 04/25/2022 the applicant states that this claim was amended when presently no changes were made.  This creates confusion as to which a temporally sequential listing the applicant is referring to, if it is the same  temporally sequential listing recited earlier in the claims or if it is a new embodiment of a temporally sequential listing. The specification states on Par. (0063) “Temporally sequential listing 204 may include any set of data used to record a series of at least a digitally signed assertion 200 in an inalterable format that permits authentication of such at least a digitally signed assertion 200. In some embodiments, temporally sequential listing 204 records a series of at least a digitally signed assertion 200 in a way that preserves the order in which the at least a digitally signed assertion 200 took place. Temporally sequential listing may be accessible at any of various security settings; for instance, and without limitation, temporally sequential listing may be readable and modifiable publicly,.”. Therefore it will be broadly and reasonably interpreted that an identity is referring to the same temporally sequential listing recited earlier in claim 1. Examine suggests amending the claims by adding the phrase “the” in front of temporally sequential listing to recite consistent claim language and to eliminate confusion. 

Claims 2, 4-17 and 19-25 are being additionally rejected for being dependent on a rejected base claim.



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 4-5, 11-12, 14 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”) and Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin") in further view of Turgeman et al. (U.S Pub. No. 20140325682, hereinafter referred to as "Turgeman")


Regarding Independent Claim 1 (Currently Amended), Sheller teaches a method of determining a confidence level associated with a device, the method comprising: (Par. (0013) "The system includes a continuous authentication confidence module (CACM) configured to determine a confidence score corresponding to a likelihood that an authenticated user ("specific user") remains present during a session. The confidence score may be determined while the session is open based, at least in part, on an expectation of user presence over time."; determine a confidence level (score) using heuristic of trust (likelihood that an authenticated user{.. l presence over time), (Par. (0058) "the confidence score may be configured to decay at a rate related to context data, user history, user behavior, etc. In this example, a time varying decay rate may be determined based, at least in part, on context data, user history, user behavior, environmental factors, perceived risk and/or relative sensitivity of current user activity."; confidence level with heuristic of trust(behavior. factors over time))
receiving, by an evaluating device, at least a communication from a first remote device; (Figure 1 labels 106a, 102; evaluating device (102) receiving communication from first remote device (106a)). (Par. (0024) "For example, when a communication session is established between user device 102 and, e.g., remote communication partner 106a via network 104, user device 102 may be configured to attest to the remote communication partner 106a"; communication between evaluating device (102) and first remote device (106a)). (Par. (0017) "Communication circuitry 152 is configured to communicate, wired and/or wirelessly, with user device 102"; first remote device (communication circuitry in remote device) sends communication to evaluating device (user device))
	determining, by the evaluating device, an identity of the first remote device as a function of the at least a communication; (Par. (0046) "user devices including computing devices, physical environment, information captured from computing device sensors (or inferences drawn from that information), preferences, patterns of behavior, and/or any other information useful in identifying a specific user or predicting an activity of the specific user (collectively "context information")."; evaluating device (user device) determines an identity (identifying user))
calculating, by the evaluating device, at least a heuristic of trust as a function of the at least a communication and the identity; (Figure 2 labels 204, 206 and 208; evaluating device (user device) calculates (determines) confidence level (score)) (Par. (0049-0051)" In some embodiments, parameters relating the magnitude of the initial confidence score to authentication method may be included in CACM data
136 [ .. ] ACSM 130 is configured to update the confidence score 134 based, at least in part, on one or more ACSM parameter(s) that may be included in CACM data 136.
CACM data 136 may further include one or more configuration parameter(s) related to confidence factor(s) and/or operation of CACM 108. CACM data 136 may include characteristics and/or other parameters associated with confidence factor(s).
Confidence factor(s) may include, but are not limited to, factor characteristics, including, but not limited to, power consumption, spoofing resistance, confidence gain and/or whether the factor is active and/or passive and a list of available confidence factors[ .. ]
ACSM parameters may include parameters relating an initial authentication method and an initial confidence score, parameters associated with adjusting the confidence score
134 based, at least in part, on the expectations of user presence over time."; ASM in evaluating device (user device) calculates confidence level (score) based on heuristic of trust ((confidence factors over time), (Figure 1 label 146; identity (recognition module) factored in calculation of confidence level (score)). (Par. (0087) "For example, the user may authenticate by providing a password. In another example, the user may authenticate using a fingerprint. An initial confidence score may be determined"; as a function (fingerprint))
assigning, by the evaluating device, a first confidence level to the first remote device as a function of the at least a heuristic of trust; (Par. (0024) "CACM
108 may then be configured to determine the confidence score, as described herein and to provide the confidence score to the remote communication partner 106a."; confidence level (score assigned (provided) to first remote device (remote communication partner))
However Sheller does not explicitly teach wherein the communication comprises at least a transaction; comparing, by the evaluating device, an identifier from the first remote device to at least a digitally signed assertion incorporated in a temporally sequential listing; wherein calculating the at least a heuristic of trust comprises evaluating an exchange of value in the transaction to which the first remote device is a party; and comparing the exchange of value to a threshold of freshness, wherein the threshold of freshness includes a recency of interaction of the first remote device; and assigning, by the evaluating device, an access right as a function of the first confidence level.
Wherein Ronca teaches wherein the communication comprises at least a transaction; (Par. (0013) “a request, from the customer using the payment instrument, for a cryptocurrency transaction, the request indicating a first amount of cryptocurrency associated with the cryptocurrency transaction.”; communication comprises at least a transaction (a request corresponding to a cryptocurrency transaction) )
wherein calculating the at least a heuristic of trust comprises evaluating an exchange of value in the transaction to which the first remote device is a party; (Par. (0172) “may determine the amount and type of cryptocurrency involved in the cryptocurrency transaction. Also, validation engine 234 may determine the trustworthiness of the customer based on the customer profile, including the transaction history of the customer 102 and the customer IP address.”; calculating the at least a heuristic of trust evaluating an exchange of value in the transaction (determining trustworthiness associated with the amount of cryptocurrency in the cryptocurrency transaction)), (Par. (0181) “calculate a risk score for the cryptocurrency transaction based at least in part upon the amount of cryptocurrency, the type of cryptocurrency, and the trustworthiness of the customer. The risk score may be calculated in a number of suitable ways. In some embodiments, the risk score increases as the amount of cryptocurrency increases assuming that the larger the transaction the higher the risk of a fraudulent transaction.”; calculating the at least heuristic of trust (calculate [..] for the cryptocurrency transaction [..] trustworthiness of the customer) evaluating an exchange of value in the transaction ( determining amount of cryptocurrency in the transaction))), (Par. (0010) “a currency exchange from the customer and determine a plurality of exchange rates for exchanging a first currency for a second currency. The processor may also cause the system to determine an optimal exchange rate. In response to determining the optimal exchange rate, the processor may cause the system to determine a first amount of the first currency and associate the first amount of the first currency with the customer account.”; exchange of value ( exchanging a first amount of a first currency)), (Par. (0074) “to determine the number of exchanges 140 to reference in order to determine a reliable and consistent exchange 140 (based on, for example, acceptance of the fiat currency to be used, availability of the desired cryptocurrency, optimal speed of proof-of-work validation, and/or average time to hold prior to confirming the conversion).”; heuristic of trust comprises evaluating an exchange of value (determining reliability based on exchanges of cryptocurrency)), (Par. (0046) “For example, customer device 110 may be a laptop computer, personal digital assistant (PDA), cellular phone, tablet, portable media player, smart device, or any other device capable of wireless or wired communication”; first remote device is a party ( customer device is a cellular or wireless device)), (Par. (0170-171) “ calculating a risk of performing a cryptocurrency transaction, determining the number of required validations to confirm the cryptocurrency transaction, and notifying a customer 102 and a third party whether the transaction is confirmed.  [..] the parties to the cryptocurrency transaction and information regarding the transaction itself, validation engine 234 determines whether a requested cryptocurrency transaction is confirmed. Validation engine 234 determines the number of required validations to confirm the requested cryptocurrency transaction.”; First remote device is a party (the parties associated with cryptocurrency transaction are validated)), (Examiner Notes: In the instant application the specification states on Par. (0091) that the calculating of the heuristic of trust and the exchange of a value in the transaction is corresponding to large amounts of money associated with a confidence level as well as high amounts of money lead to a higher risk or low confidence level. Therefore it will be broadly and reasonable interpreted that the calculation of trust includes a calculation of confidence or risk corresponding to the amount of money/currency involved in the transaction))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ronca within the teachings of Sheller to include a communication with a transaction and calculating the at least a heuristic of trust comprises evaluating an exchange of value in the transaction to which the first remote device is a party because of the analogous concept of measuring trustworthiness associated with a confidence/risk level of cryptocurrency transactions on a system. Ronca includes a process in which the communications include a transaction and that trustworthiness is calculated based on an exchange or currency value of a transaction of remote/wireless devices. This is important because customers with large amounts of money that are exchange can be detected and indicated towards users the confidence level or risk that might be associated. This level provides an indication whether their transactions are vulnerable, at high risk or not of multiple transactions because the higher the amount of money in exchange the lower the confidence level would be. This proves important for consumer purchases of good/services such as one large purchase amount of a product and one less than equal product amount. By differentiating the confidence and risk level of different products and their transactions the system can protect the privacy of users from unauthorized entities attempting to conduct phishing attacks/ identity theft based on high amounts of money in exchange. By calculating trust based on values of a transaction the user can free flowingly perform a multitude of transaction without concern or risk of exposure or compromise.
However Sheller and Ronca do not explicitly teach comparing, by the evaluating device, an identifier from the first remote device to at least a digitally signed assertion incorporated in a temporally sequential listing; and comparing the exchange of value to a threshold of freshness, wherein the threshold of freshness includes a recency of interaction of the first remote device;  and assigning, by the evaluating device, an access right as a function of the first confidence level.
Wherein Nölscher teaches comparing, by the evaluating device, an identifier from the first remote device to at least a digitally signed assertion incorporated in a temporally sequential listing; (Par. (0044-0045) “for a vehicle establishing a local network connection for communicating with a node. The method 300 is performed by processing logic that may comprise hardware (circuitry, dedicated logic, etc.), software (such as is run on a general purpose computer system or a dedicated machine), firmware, or a combination [..] processing logic begins by establishing vehicle identifier(s), encryption key(s), security certificate(s) or a combination thereof (processing block 302). In one embodiment, identifier(s), encryption key(s), security certificate(s) are used for establishing a wireless communication connection and securing subsequent communications with a node (e.g., another vehicle or a network node) in a peer-to-peer network.”; evaluating device (processing logic)), (Par. (0019) “a network, similar to an internet or intranet, may be formed between the vehicles, network nodes, and remote servers, as discussed herein. In embodiments, one or more elements of authentication data (e.g., encryption key(s)) is shared and/or known by each of the systems of the manufacturer. However, in some embodiments, the network need not be restricted by a common manufacturer, and may instead be any collection of vehicles, network nodes, and/or remote servers that share authentication data and perform the techniques”; first remote device (remote server)), (Par. (0053) “processing logic verifies that the signature in the broadcast message matches the public key (e.g., in the Node ID data field) in the broadcast message using the node ID (e.g., extracted from the Node ID data field 354)”; evaluating device (processing logic) compares (matches) an identifier (Node ID) to digitally signed assertion (signature of message)), (Par. (0019) “a network, similar to an internet or intranet, may be formed between the vehicles, network nodes, and remote servers, as discussed herein. In embodiments, one or more elements of authentication data (e.g., encryption key(s)) is shared and/or known by each of the systems of the manufacturer. However, in some embodiments, the network need not be restricted by a common manufacturer, and may instead be any collection of vehicles, network nodes, and/or remote servers that share authentication data”; first remote device (remote server) corresponding to Node)), (Par. (0056) “A certificate chain may then be stored on each car in the secure data store 226, so that vehicle can verify the certificates of other nodes. In another embodiment, the vehicle can have its own certificate authority that issues temporary certificates. This may be beneficial in the event that the network encryption key is ever compromised. The temporary certificates would again be part of the certificate chain to a root certificate of the manufacturer.”; digitally signed assertions incorporated in a temporally sequential listing (certificates in a chain)), (Par. (0042) “certificates tied to the new identifier and/or encryption keys. For example, ID, key, and certificate generator 228 may include a certificate authority service that generates a new certificate tied to a chain of certificates back to a root certificate authority associated with a manufacturer of the vehicle”; digitally signed assertions incorporated in a temporally sequential listing (certificates tied to a chain)), (Par. (0046) “the broadcast message 350 can include a plurality of fields, including a message header 352, a node ID 354, a protocol version 356 (e.g., indicating message protocol, networking protocol, encryption protocol, etc.), protocol data fields 358 (e.g., describing the protocols and/or setting protocol options), random data 360 (e.g., a timestamp, data generated with a random number generator, a dynamically generated hash value, or other constantly changing data), and a signature 362 (e.g. a signature from a security certificate of the vehicle)”; digitally signed assertions (message corresponding to hash/signature)), (Par. (0063) “certificate signature, certificate, and certificate chain i  [..] one or more messages may participate in an DH exchange process in which symmetric keys are generated cooperatively over one or more exchanged messages. As another example, an asymmetric public key private key pair for ruse with RSA, or similar, encryption is generated by processing logic. An encrypted response to the parameter proposal message is generated (processing block 514). For example, processing logic may return to processing block 502 to receive a response (e.g., to a series of DH exchange messages)”; digitally signed assertions (signature/certificates corresponding to one or more messages in exchange)), (EXAMINER NOTES: In the instant application the specification defines in Par. (0062) that temporally sequential listing includes a set of data in a series and in Par. (0061) defining digitally signed assertion to be a collection of textual data that may include a hash or any data to convey information. Therefore the Examiner broadly and reasonably interprets temporally sequential listing to be a chain of certificates corresponding to a collection or group of signed messages))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nölscher within the teachings of Sheller and Ronca to include comparing, by the evaluating device, an identifier from the first remote device to at least a digitally signed assertion incorporated in a temporally sequential listing because of the analogous concept of authenticating remote devices communicating in a trusted system. Nölscher includes a process of comparing an identifier from a remote device to digitally signed assertions that are associated with a temporally sequential listing. This is significant because by implementing of method of comparing or matching correlating to the remote device it provides a solution to the user desiring to have network communication freedom and maintain anonymity and at the same time securely authenticating and protecting their privacy against illegitimate users. By comparing the identifier with an already signed assertion of collection of data, the user with their remote device is ensured the line of communication is a trusted and high integrity party. This proves important in areas of log-in security requirements on web browsers such as banking, financial, medical or personal data that is trying to be accessed. 
The motivation for combining these references is by implementing the evaluating device to first establish trust and find a match with the corresponding identifier to the accurate and rightful signed assertion, the user is encouraged to browse the web freely and without a burden or fearfulness of phishing attacks, hacks or false advertisement. This in return leads to more productive, securely protected and more efficient network communication reaching its highest potential. 
However Sheller, Ronca and Nölscher do not explicitly teach and comparing the exchange of value to a threshold of freshness, wherein the threshold of freshness includes a recency of interaction of the first remote device;  and assigning, by the evaluating device, an access right as a function of the first confidence level.
Wherein Baldwin teaches and assigning, by the evaluating device, an access right as a function of the first confidence level. (Page 18 Col 13 lines 16-60: "the user can be granted one or more different levels of access (and in other situations denied at least one level of functionality or access) to the device based at least in part on the verification signature. [ .. ] or fingerprint [ .. ] the user can be provided access to at least a portion of the functionality and/or granted a level of access. For example, at least one of the one or more of the cues (e.g., disparity signature, a determination of a human pulse) can be compared to a model associated with an authorized user of the device to generate a confidence value ( or other score) indicative of whether the current user operating the device is likely the owner of the device. The confidence value can be compared to at least one confidence threshold, for example, and based on the comparison, the current user can be provided access to at least a portion of functionality of the device and/or a security action"; user device (evaluating device) assigning (providing) access rights (grants access) as a function (fingerprint indicative) of the first confidence level ( to generate a confidence value or score))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Baldwin within the teachings of Sheller, Ronca and Nölscher to include assigning, by the evaluating device, an access right as a function of the first confidence level because of the analogous concept of measuring trustworthiness with confidence level to determine the identity and reliability of devices on a network system. Baldwin includes a process of assigning access rights as a function by the evaluating device of a confidence level. This strengthens the integrity of the system as a whole by providing permissions and privileges to only credible and authorized users, by giving access rights to certain devices and lesser access rights to others trustworthy relationships can be more accurately determined. By linking confidence levels with access rights devices on a system accessing medical, financial or personal transactions can be protected and eliminate or lessen the probability of modification or compromise on the users profile or data. This creates a trustworthy system over time by correlating the high or low confidence level to the access rights deemed acceptable by the evaluating device
	The motivation to combine these reference is because by assigning access rights to the confidence level by an evaluating device the conflict of network communication reaching anonymity and having users being able to express freedom on a system can be achieved. By implementing access rights trust on the system can be established and security with accessibility can be achieved with permitted user of certain access rights. This in return protects users control and privacy without alteration.
However Sheller, Ronca, Nölscher and Baldwin do not explicitly teach and comparing the exchange of value to a threshold of freshness, wherein the threshold of freshness includes a recency of interaction of the first remote device;
Wherein Turgeman teaches and comparing the exchange of value to a threshold of freshness, wherein the threshold of freshness includes a recency of interaction of the first remote device; (Par. (0060) “the ASD module 241 may comprise or may utilize an interaction data correlator 242, able to correlate or match or compare between: (a) data indicating that a transaction was commanded or ordered or requested from the user's side, and (b) data indicating user-interface interactions [..]  may check whether or not any input-unit interactions were received from the user's device, for example, in a particular recent time-period (e.g., in the most-recent 1 or 2 or 5 or 10 minutes)”; comparing the exchange of value (match or compare data corresponding to a transaction) to a threshold of freshness (check the interaction associated with a recent time period)), (Par. (0057) “and may be compared or matched against accelerometer(s) data for the same time-period (or for a time period or time-slot which is at least partially overlapping). The system may detect that the touch-screen event sampling indicates that the user of the mobile device has manually performed gestures”; threshold of freshness includes a recency of interaction (comparing/matching corresponding to time period associated with mobile devices)), (Par. (0060) “may check whether or not any input-unit interactions were received from the user's device, for example, in a particular recent time-period (e.g., in the most-recent 1 or 2 or 5 or 10 minutes).”; threshold of freshness includes a recency of interaction (check corresponds to a recent time period e.g most recent)), (Par. (0095) “   an electronic device, based on analysis of monitored input-unit interactions. In a demonstrative example, [..] Applicants have shown that it may be possible to distinguish between a male user and a female user, with level of confidence of approximately 65 to 70 percent or even higher.”; remote device associated with trust levels or confidence scores)), 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Turgeman within the teachings of Sheller, Ronca, Nölscher and Baldwin to include comparing the exchange of value to a threshold of freshness, wherein the threshold of freshness includes a recency of interaction of the first remote device because of the analogous concept of measuring trustworthiness with confidence level to determine the identity and reliability of devices on a network system. Turgeman includes a process in which the confidence level of mobile devices are given based on a matching or comparison of data to a recent time period, this is important because it creates credibility to the remote devices because by communicating a threshold of freshness or a level of recency associated with a time, trust can be established to the devices corresponding to that time. This also provides an indicator of out dated or expired exchanges of communication between device and proves important in the field of banking, financial transactions online and other pertinent documentation exchanged, because the level of trust or confidence will correlate to the exchange most recent to the time the data was transmitted. This in return prevents vulnerability or compromised data being exposed to harm because of not recent or not current times linked to values. 


Regarding Dependent Claim 2 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman teach the method of claim 1, Sheller further teaches the method of claim 1, wherein receiving the at least a communication further comprises receiving at least a packet set over a network. (Par. (0111) "For example, network 104 may comprise a packet switched network. User device 102 may be configured to communicate with network 104 and/or remote communication partner(s) 106a, ... , 106n using a selected packet switched network communications protocol."; evaluating device (user device) receiving communication with packet over a network)

Regarding Dependent Claim 4 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman teach the method of claim 1, Sheller further teaches the method of claim 1, wherein determining the identity of the first remote device further comprises fingerprinting the first remote device as a function of at least a field parameter of the at least a communication. (Par. (0040) "Sensor(s) 115a, ... , 115m may be categorized as active and/or passive based, at least in part, on whether user participation may be necessary to capture the sensor input. For example, in order to capture a fingerprint, a user may be asked to place a finger on a fingerprint sensor sensing surface. If the user does not place his/her finger on the sensing surface, the fingerprint sensor may be unable to capture the fingerprint."; sensor on evaluating device (user device) captures fingerprint (as a function) of first remote device (remote communication partner)), (Par. (0087) "For example, the user may authenticate by providing a password. In another example, the user may authenticate using a fingerprint. An initial confidence score may be determined"; determining identity (authenticating) with fingerprint (as a function) to determine confidence level (score))

Regarding Dependent Claim 5 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman teach the method of claim 1, Sheller further teaches the method of claim 1, wherein determining the identity of the first remote device further comprises fingerprinting the first remote device as a function of at least a machine operation parameter described in the at least a communication. (Par. (0040) "For example, in order to capture a fingerprint, a user may be asked to place a finger on a fingerprint sensor sensing surface. If the user does not place his/her finger on the sensing surface, the fingerprint sensor may be unable to capture the fingerprint. Thus, a fingerprint sensor is an active sensor."; fingerprinting first remote device (user) as a function based on active or passive sensors)), (Par. (0050) "ACSM 130 is configured to update the confidence score 134 based, at least in part, on one or more ACSM parameter(s) that may be included in CACM data 136. CACM data 136 may further include one or more configuration parameter(s) related to confidence factor(s) and/or operation of CACM 108. CACM data 136 may include characteristics and/or other parameters associated with confidence factor(s). Confidence factor(s) may include, but are not limited to, factor characteristics, including, but not limited to, power consumption, spoofing resistance, confidence gain and/or whether the factor is active and/or passive and a list of available confidence factors"; machine operation parameters (ACSM of evaluating device) with parameters of biometric sensor data (fingerprints))

Regarding Dependent Claim 11 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman teach the method of claim 1, Sheller further teaches the method of claim 1, wherein determining the identity of the first remote device further comprises determining the identity as a function of user profile data. (Par. (0077) "For example, specific user information may include a user preference setting and/or may be included in a user profile stored, e.g., in CACM data 136."; first remote device (user information) comprises of user profile in CACM of evaluating device determining identity of first remote device), (Par. (0053) "CACM data 136 may include one or more user profiles that may include one or more configuration, ACSM and/or PSDM parameters specific to that user profile (e.g., that may be configured to optimize a particular user experience). For example, one user profile may correspond to the user travel so that electrical power may not be consistently available, thus, this profile may correspond to optimizing battery preservation. Continuing with this example, an authentication technique and presence factor selection may be configured to optimize"; determining identity (authentication) of first remote device (user) comprises of user profile data),

Regarding Dependent Claim 12 (Currently Amended), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman  teach the method of claim 1, Sheller further teaches the method of claim 1, wherein calculating the at least a heuristic of trust further comprises reconciling a first datum of the at least a communication to at least a second datum of the at least a communication. (Par. (0029) "Sensor template storage 117 may include user templates associated with the specific user's biometric data, e.g., the specific user's fingerprint, facial image, iris scan result,"; first datum (specific fingerprint) and second data (specific iris scan) of a communication), (Par. (0031) "the measurement uncertainty value is configured to indicate a confidence level in the human presence data."; datum used to calculate Indicate) heuristic of trust (confidence level)), (Par. (0051) "an initial confidence score, parameters associated with adjusting the confidence score 134 based, at least in part, on the expectations of user presence over time,"; heuristic of trust (confidence score (..lover time), (Par. (0033) "the recognition module 146 may be configured to compare the user template to the detection output. In another example, recognition module 146 may be configured to compare the user template to the capture output. User presence data is related to a result of this comparison"; reconciling first datum to second datum (comparing outputs of datums (fingerprints. iris scans facial image))

	Regarding Dependent Claim 14 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman  teach the method of claim 1, Sheller further teaches the method of claim 1, wherein calculating the at least a heuristic of trust further comprises: determining a duration of past interaction; and calculating the at least a heuristic as a function of the duration of past interaction (Par. (0083) "based on human presence data, the magnitude(s) of the confidence value(s) may be based, at least in part, on a time duration since the last authentication. For example, relatively longer time intervals may correspond to relatively smaller confidence values."; confidence levels (values) based on time duration of past interaction (last authentication)), (Par. (0051) "an initial confidence score, parameters associated with adjusting the confidence score 134 based, at least in part, on the expectations of user presence over time [ .. ]adjusting confidence score based, at least in part, on presence data, durations of time intervals between updates,"; determined (calculated) heuristic of trust (confidence score over time) and confidence score based on duration of time)).

	Regarding Independent Claim 26 (Currently Amended), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman  teach the method of claim 1, Sheller further teaches including at least a microprocessor (Par. (0114) “"Circuitry", as used in any embodiment herein, may comprise, [..] an integrated circuit (IC), system on-chip (SoC), desktop computers, laptop computers, tablet computers, servers, smart phones, etc.”; microprocessor (system on-chip corresponding to circuitry)). The remaining limitaitons of independent claim 26 are system claims that recites similar limitations of the method of independent claim 1 and the teachings of Sheller, Ronca, Nölscher, Baldwin and Turgeman  address all the limitations discussed in Claim 1 and are thereby rejected under the same grounds.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”), Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin") and Turgeman et al. (U.S Pub. No. 20140325682, hereinafter referred to as "Turgeman") in further view of Melika et al. (U.S Pub. No. 20160350728, hereinafter referred to as "Melika")

	Regarding Dependent Claim 3 (Currently Amended), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 1, wherein receiving the at least a communication further comprises receiving the transaction recorded in a temporally sequential listing.
Wherein Melika teaches the method of claim 1, wherein receiving the at least a communication further comprises receiving the transaction recorded in a temporally sequential listing. (Par. (0019) "In another embodiment of encoding data to currency, a series of records correspond to digital wallets and the amounts in the digital wallets further has an encoded meaning"; temporally sequential (series) of records), (Par. (0054) "the paper title to a distributed consensus network maintaining a cryptographically verifiable ledger utilizing a proof-of-work process to enforce a chronological order amongst logistic transaction records in the cryptographically verifiable ledger. Information associated with the paper title includes; identification of the physical caretaker; identification of the non-monetary asset; and identification of the current owner of the non-monetary asset."; receiving communication of transaction recorded in temporally sequential order (chronological order)), (Par. (0055) " the web server associates in the database the receipt record with the encoded identifying information. In step 608, the web server receives a notification from the owner of the of the non-monetary asset to transfer the title to another party."; receiving communication
(receipt record and notification) of transaction (transfer of title)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Melika within the teachings of Sheller, Ronca, Nölscher, Baldwin and Turgeman to include receiving the at least a communication further comprises receiving a transaction recorded in a temporally sequential listing because of the analogous concept of measuring trustworthiness and determining the identity and reliability of transactions for devices on a network system. Melika includes a method of receiving communication in a temporally sequential listing, chronological or series implemented way of recorded transactions. This allows sets of data to be recorded in a series that preserves the order in which records of the transaction took place. This leads to a way of digitally organizing signed or confidential information for the user and provides clarity towards the system of signed records and transactions dealing with vital financial or medical information.
The motivation to combine these reference is by implementing a temporally sequential listing various records in transaction can be organized in a way that allows the user to verify and authenticate records that are signed in the correct order. This provides freedom and accessibility to the user without making the web browsing experience difficult by numerous security requirements.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”) Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin") and Turgeman et al. (U.S Pub. No. 20140325682, hereinafter referred to as "Turgeman") in further view of Kruys et al. (U.S Pub. No. 20090031123, hereinafter referred to as "Kruys")
	
Regarding Dependent Claim 6 (Original), the combination of Sheller, Ronca, Nölscher and Baldwin do not explicitly teach the method of claim 1, wherein determining the identity of the first remote device further comprises determining a geographic location of the first remote device.
Wherein Kruys teaches the method of claim 1, wherein determining the identity of the first remote device further comprises determining a geographic location of the first remote device (Par. (0044) "In summary, the various embodiments of the invention provide secure remote configuration of a device based on location information of the device to comply with regulatory constraints of the location of use of the device. Location information of a device is obtained when the device is sold, delivered, or activated. A device identity of the device and its location are linked in a location database either in a remote storage 200 or an external storage, such as a memory card 225 or an optical disk 245. The device obtains a location specific S-CF from various storage devices, such as the remote storages 200, using the device identity. The device, subsequently validates the S-CF against an authorized entity, such as a manufacturer, to ensure that configuration of the device is controlled by the authorized entity that is responsible for ensuring that the device operates within regulatory constraints of the location of use of the device"; determining identity of device based on location information.))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kruys within the teachings of Sheller, Ronca, Nölscher, Baldwin and Turgeman to include determining the identity of the first remote device further comprises determining a geographic location of the first remote device because of the analogous concept of measuring trustworthiness and determining the identity and reliability of remote devices on a network system. Kruys includes a process of determining the identity of a remote device using its geographic location, this allows the system to identify the level of trust or confidence the remote device has. By the remote device being identified using its location a better judgment can be determined if the device is in close proximity and if the distance between an evaluating device and remote dice is secure and not susceptible to compromise. By implementing these factors based on a geographic location the system can accurate measure the level of trust and confidence it has towards the remote device.
The motivation to combine these reference is because by using a geographic location to determine the identity of a remote device the system is not only protected from unauthorized user trying to attempt access but also it creates clarity and provides assurances to the user who is evaluating the remote device based on trust. By determining the location of a remote device the system will be able to verify the recorded location and log past interactions to determine if the remote device is communicating from a trustworthy location.

Regarding Dependent Claim 7 (Currently Amended), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 6, wherein determining the geographic location of the first remote device further comprises: identifying an internet protocol address of the first remote device; and determining the geographic location as a function of internet protocol address.
Wherein Kruys teaches the method of claim 6, wherein determining the geographic location of the first remote device further comprises: identifying an internet protocol address of the first remote device; and determining the geographic location as a function of internet protocol address (Par. (0041) "At step
525, the S-CF is provided to the device. For example, the remote storage 200 sends the
S-CF to the wireless device 100 using a known data transfer protocol, such as
Hypertext Transfer Protocol (HTTP) or File Transfer Protocol (FTP)."; wireless devices is sent S CF (signed configuration file) through internet protocol ( HTTP or FTP) to determine identity of device based on location)), (Par. (0026) "For example, the device identity may comprise a model number and an Internet Protocol (IP) address because a model number can provide a device type and the IP address can provide location information. "; identity od device based on internet protocol address corresponding to geographic location ( location information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kruys within the teachings of Sheller, Ronca, Nölscher, Baldwin and Turgeman for the reasons discussed in dependent claim 6 stated above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”), Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin"), Turgeman et al. (U.S Pub. No. 20140325682, hereinafter referred to as "Turgeman") and Kruys et al. (U.S Pub. No. 20090031123, hereinafter referred to as "Kruys") in further view of Goode et al. (U.S Pub. No. 20180248704, hereinafter referred to as "Coode")	

Regarding Dependent Claim 8 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 6, wherein determining the geographic location of the first remote device further comprises determining proximity to a device having a recorded location.
Wherein Coode teaches the method of claim 6, wherein determining the geographic location of the first remote device further comprises determining proximity to a device having a recorded location. (Par. (0065) "the application 134 can be configured to record an initial location of the user and lock 18, e.g. by tracking the GPS location of the wireless mobile device 16, starting when the lock 18 was opened, and by continuously comparing updated GPS locations of the wireless mobile device 16, at least until the lock 18 is locked again. [ .. ] the wireless mobile device 16 to determine proximity to the lock controller 14 and the associated lock 18."; recorded GPS location is used to determine proximity of other device (wireless mobile device determining proximity to a device)), (Par. (0058) "The wireless mobile device 16 may further include a locating device 137 and an imaging device 138. The locating device
137 may include a global positioning system (GPS) device or radio frequency locating device, Wi-Fi positioning system (WPS), or other locating device,. [ .. ] The imaging device 138 may include a camera, which can be used to capture an image of the physical resource 20, primary lock 18A, secondary lock 18B"; wireless device corresponding to a device having a recorded location Imagining device with lock))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Coode within the teachings of Sheller, Ronca, Nölscher, Baldwin, Turgeman and Kruys to include determining the geographic location of the first remote device further comprises determining proximity to a device having a recorded location because of the analogous concept of measuring trustworthiness and determining the identity and reliability of remote devices on a network system. Coode includes determining the geographic location of a remote device by determining the proximity to having a recorded location. This allows the evaluation process to not only link the geographic location of a remote device with an IP address but allows the evaluating device to factor in known devices in close proximity.
This enhances the calculation or measurement of confidence and trust in a system .This also increases communication latency or timing analysis of other nodes in the network by factoring GPS and IP address. 
The motivation to combine these references is by determining a remote device using a geographic location and proximity indicators it can protect the system for potential compromise and interference by evaluating the location and time latency in regards to the proximity of the remote device and monitor how it changes for inconsistencies. This establishes trustworthiness for devices in a close proximity and allows for the verification and evaluation process to be effective and efficiently thorough.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”) Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin") and Turgeman et al. (U.S Pub. No. 20140325682, hereinafter referred to as "Turgeman") in further view of Guo et al. (U.S Pub. No. 20090300744, hereinafter referred to as "Guo")

Regarding Dependent Claim 9 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 1, wherein determining the identity of the first remote device further comprises: receiving a secure proof from the first remote device; and determining the identity of the first remote device as a function of the secure proof.
Wherein Guo teaches the method of claim 1, wherein determining the identity of the first remote device further comprises: receiving a secure proof from the first remote device; (Par. (0049) "the user device 402 may also request that the remote user device 412 send its security token (received from the account authority service 404 so that the user device 402 can be assured of the identity of the remote user device 412. The security token can also be a public/private key pair in a certificate format and the device 402 would go through a similar process of verifying the signature and obtaining the proof"; determining identity of remote device by receiving secure proof (security token)), (Par. (0014) "Security tokens, for example, provide evidence of the identity of one or more entities (e.g., a user and/or a device) using a unique secret."; secure proof (security token with secret)), (Par. (0037) "the user device 402 goes through a network challenge and response handshake with the remote user device"; receiving secure proof (challenge and response) from remote device))
and determining the identity of the first remote device as a function of the secure proof. (Par. (0049) "so that the user device 402 can be assured of the identity of the remote user device 412. "; determine the identity (assured the identity of remote device))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Guo within the teachings of Sheller, Ronca, Nölscher, Baldwin and Turgeman to include determining the identity of the first remote device by receiving a secure proof from the first remote device; and determining the identity of the first remote device as a function of the secure proof because of the analogous concept of measuring trustworthiness and determining the identity and reliability of remote devices on a network system. Guo includes a method of determining an identity of a remote device by receiving a secure proof from the remote device. This implements a secret that cannot be recreated or reproduced by possible attackers but contains enough information such as a challenge/response or token that is enough for the evaluating device to verify or authenticate the remote device. This not only ensures secure connection between the remote and evaluating device but prevents possible compromise or modification from unauthorized users trying to impersonate the emote device using many forms of malware attacks.
The motivation for combining these references is by receiving a secure proof from the remote device the system can measure a confidence level and establish trustworthiness more efficiently and effectively by implementing the use of a secure proof to further determine a trusted identity and protect the privacy and control of various devices in a network.

Regarding Dependent Claim 10 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 9, wherein the secure proof is by a secure computing module of first remote device.
Wherein Guo teaches the method of claim 9, wherein the secure proof is by a secure computing module of first remote device (Par. (0021) "The user device 102 can provide user credentials and the device certificate to the account authority service
104 in a request for a security token"; computing module (account authority server) with secure proof (security token with secret)), (Figure 3 label "account authority service" and 320"; secure proof (security token with secret) is by computing module (account authority service)), (Par. (0060) "In an example implementation, an account authority service module and other modules"; computing module)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Guo within the teachings of Sheller, Ronca, Nölscher, Baldwin and Turgeman for the reasons discussed in dependent claim 9 stated above.

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”), Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin") and Turgeman et al. (U.S Pub. No. 20140325682, hereinafter referred to as "Turgeman") in further view of Borean et al. (U.S Pub. No. 20150120679, hereinafter referred to as "Borean")

Regarding Dependent Claim 13 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 1, wherein calculating the at least a heuristic of trust further comprises reconciling a first geographic location determination with at least a second geographic determination.
Wherein Borean teaches the method of claim 1, wherein calculating the at least a heuristic of trust further comprises reconciling a first geographic location determination with at least a second geographic determination. (Figure 3 label 310, 312; calculating confidence level and reconciling (comparing) geographical location (additional information with heuristic of trust (trustworthy information), (Par. (0029) "The comparison module 212 that compares the additional information with trustworthy information from a database is compared to verify an accuracy of the additional information. The comparison of the one or more entities may be based on a calculation formula[ .. ] optimal match [ .. ] The optimal match includes the data obtained from a comparison between one or more heterogeneous entities. The optimal match may include a comparison of context sensitive elements such as name, location information,
[ .. ] The comparison may be between the heterogeneous entity 108A and the heterogeneous entity 108N"; reconciling (comparison) between first geographical location (entity 108 with location information) and second geographic location (entity 1 OBN with location information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Borean with the teachings of Sheller, Ronca, Nölscher, Baldwin and Turgeman to include calculating the at least a heuristic of trust further by reconciling a first geographic location determination with at least a second geographic determination because of the analogous concept of measuring trustworthiness and determining the identity and reliability of remote devices on a network system. Borean includes a method of calculating trust by reconciling the geographic location with a second geographic location, this allows information to be compared and to link a first geographic location of a device to an IP location. This in return leads to aiding the evaluation device for trust to determine devices in close proximity and measure confidence levels in a more effective and efficient way. This allows the system to determine location-based inconsistencies and assign how or low confidence levels to devices that over time change positions to geographic locations that can be evaluated as a risk or low trust. This prevents the system from harm and various malware attacks based on timing and vulnerabilities in the network.
The motivation to combine these reference because by reconciling a first geographic location to determine a second one it creates a location-based identification system that determines confidence level and trustworthiness based on the position. This provides a secure and protected environment that lessens the likelihood of unnecessary risk or vulnerability by constantly factoring in the confidence level and trust in conjunction with geographic locations. This in return leads to the strengthening in integrity of the network and allows the evaluating device to determine trustworthy devices in proximity.

Regarding Dependent Claim 15 (Currently Amended), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 1, wherein calculating the at least a heuristic of trust further comprises: determining a confidence level of at least a second device associated with the first remote device through transactions; and calculating the at least a heuristic of trust as a function of the confidence level of the at least a second device.
Wherein Borean teaches the method of claim 1, wherein calculating the at least a heuristic of trust further comprises: determining a second confidence level of at least a second device associated with the first remote device through transactions (Par. (0012) "identifying the individual from the one or more identities and the associated data based on the confidence level and the accuracy"; determining (identifying) one or more identities with confidence level), (Par. (0022) "then additional information associated with one or more identities is obtained. A confidence level is obtained for the additional information. Based on the confidence level, an individual is identified from one or more entities and associated data"; first and second device (entities) associated with confidence levels), (Figure 1 labels 108A and 108N; first and second devices (entities) and second confidence level with second device (entity 108N))
(Par. (0030) "The optimal match includes the data obtained from a comparison between one or more heterogeneous entities. The optimal match may include a comparison of context sensitive elements such as name, location information, relationships, behavior's,
transactions, interaction"; through transactions) (Par. (0032) "The data may include additional information such as location distance from geo-location tagged information,
etc., time distance from references tagged in information, tweet text, transactional information from references in tweet text such as purchases, deliveries, returns, etc."; confidence level through transactions)
and calculating the at least a heuristic of trust as a function of the
second confidence level of the at least a second device (Par. (0028) "The confidence level identifying module 210 that calculates a confidence level for the additional information. In one embodiment, the confidence level is derived based on at least one of (i) a quality, or (ii) an origin of the associated data. For example, the confidence level may be determined to calculate data quality for an entity A and a second entity B"; first and second confidence levels calculated (entity A and second entity B), , (Par. (0025) "The additional information with trustworthy information"; heuristic of trust (trustworthy information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Borean within the teachings of Sheller, Ronca, Nölscher, Baldwin and Turgeman for the reasons discussed in dependent claim 13 stated above.


Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”), Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin") and Turgeman et al. (U.S Pub. No. 20140325682, hereinafter referred to as "Turgeman")in further view of Sharifi Mehr et al. (U.S No. 9749305, hereinafter referred to as "Sharifi Mehr")

	Regarding Dependent Claim 16 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 1, wherein calculating the at least a heuristic of trust further comprises: determining a most recent time of past interaction; and calculating the at least a heuristic of trust as a function of the most recent time of past interaction.
Wherein Sharifi Mehr teaches the method of claim 1, wherein calculating the at least a heuristic of trust further comprises: determining a most recent time of past interaction; (Page 17 Col. 12 lines 19-27. "The observed instances column 506 may include a tally for each time a user-agent/cipher suite pairing is observed within one or more request logs. The tally may be cumulative over the entire analytical period in which the network security service has reviewed request logs"; logs of the most recent time of past interactions (analytical period user agent is observed)
and calculating the at least a heuristic of trust as a function of the most recent time of past interaction. (Page 17 Col 12 lines 37-67 "Once the network security service has determined the number of observed instances for each useragent/ cipher suite pairing, the network security service may determine a confidence score for each user-agent/cipher suite pairing. For instance, in some embodiments, a higher confidence score may be assigned to a user-agent/cipher suite pairing that has been observed a substantial amount of times over a particular period [ .. ] this column may be utilized to calculate the confidence score (e.g., communications."; recent time of interaction (determine number of observed instance user agent over amount of time over a particular period). calculated confidence score (heuristic of trust), (Page 15 Col. 8 lines 35-45 "a confidence score which may be indicative as to whether the user agent/ cipher suite pairing may be trusted"; heuristic of trust (confidence score with trust))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sharifi Mehr within the teachings of Sheller, Ronca, Nölscher Baldwin and Turgeman to include calculating the at least a heuristic of trust further by determining a most recent time of past interaction; and calculating the at least a heuristic of trust as a function of the most recent time of past interaction because of the analogous concept of measuring trustworthiness and determining the identity and reliability of remote devices on a network system. Sharifi Mehr includes a method of calculating trust by determining a most recent time of a past interaction and calculating trust of that time. This provides clarity to the system by being able to evaluate trustworthiness by past interactions or transactions and can be utilized in a form of comparison .This allows he evaluation process of trust to identify a history of either high confidence or issues on a network. This system of checks allows the network to constantly be updated and determine reoccurrences of devices eliminating possible risk or vulnerabilities because the evaluating device can review multiple times and interactions.
The motivation to combine these references is because by implementing a recent time or history log as a factor in calculating trust it provides effective and efficient analysis to securely protect the network from harmful activity and be aware as well as instances with high confidence levels that are welcomed. This in return leads to maximum accessibility of users and permitting freedom of control and privacy for users in a permit trust-based system.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”), Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin") and Turgeman et al. (U.S Pub. No. 20140325682, hereinafter referred to as "Turgeman") in further view of Pakhchanian et al. (RU No. 0002571396, hereinafter referred to as "Pakhchanian")

	Regarding Dependent Claim 17 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 1, wherein calculating the at least heuristic of trust further comprises: determining a degree of obscurity of the first remote device; and calculating the at least a heuristic as a function of the degree of obscurity
Wherein Pakhchanian teaches the method of claim 1, wherein calculating the at least heuristic of trust further comprises: determining a degree of obscurity of the first remote device; (Par. (46) "After the data collected by the remote verification devices (104) is"; first remote device), (Par. (46) "After each verification step (at step
320), the obtained confidence levels and the number of valid uncertainly recognized characters can be analyzed in order to determine whether the document verification process is completed."; determining degree of obscurity ( number of uncertain characters))
and calculating the at least a heuristic as a function of the degree of obscurity. (Par. (46) "f the value of the confidence level exceeds the selected threshold value, then the hypothesis is confirmed (i.e., it is considered true, and the uncertainly recognized symbol is verified); if the confidence level is less than the selected threshold value, but higher than the selected minimum confidence value (for example, 0% when measuring the confidence level in percent)"; calculating (measuring) confidence score based on degree of obscurity ( uncertainly recognized characters/symbols)). (Par. (53)
"The recognized character set that is contained in the document is returned to the server (102). In a project, each document has a unique identifier called a "global unique identifier" (GUID). [ .. ] Each element of the array (620) in the array corresponding to the document can contain the ordinal number of the corresponding character in the document (character identifier, ID), the characteristics of the font of this character,"; as a function (symbol/character identifier or ID))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Pakhchanian within the teachings of Sheller, Ronca, Nölscher, Baldwin and Turgeman to include calculating the at least heuristic of trust further by determining a degree of obscurity of the first remote device; and calculating the at least a heuristic as a function of the degree of obscurity because of the analogous concept of measuring trustworthiness and determining the identity and reliability of remote devices on a network system. Pakhchanian includes a process of determining a degree of obscurity and calculating that heuristic of degree of obscurity, this allows the system to identify possible sandboxing of the network, prevention of any evaluation or limiting connection through a proxy or IP address. By identifying this issue early the evaluating device would be able to avoid inability and handicapping of discovering information pertaining to confidence level and trust. This protects the system from possible compromise or impersonation because of the obscurity and not being able to identify trustworthy behavior and possible low confidence level remote devices.
The motivation to combine these references is because by determining early on any obscurities or possible issues in the network it can lead to a more effective evaluation or remote devices unhindered or interrupted by issues that can interrupt the evaluation process. This in return leads to users in network being ensured with proper security measures by factoring in the calculation any/ all obscurities that could cause harm to their interactions/ transaction while browsing the web.

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”), Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin") and Turgeman et al. (U.S Pub. No. 20140325682, hereinafter referred to as "Turgeman") in further view of Kortina et al. (U.S Pub. No. 20110137789, hereinafter referred to as "Kortina")

Regarding Dependent Claim 19 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 1, wherein calculating the at least a heuristic of trust further comprises: identifying a plurality of transactions performed by the first remote device; deriving an average transaction amount of the plurality of transactions; and calculating the at least a heuristic of trust as a function of the average transaction amount.
Wherein Kortina teaches the method of claim 1, wherein calculating the at least a heuristic of trust further comprises: identifying a plurality of transactions performed by the first remote device; (Par. (0021) "FIG. 9a illustrates one example embodiment of a system for analyzing fraud and/or evaluate trustworthiness of a given transaction, or group of transactions, based on the financial trust graph."; calculating heuristic of trust ( evaluating trustworthiness) by identifying plurality of transactions (group of transactions), (Par. (0042) "user interface for conducting transactions within the system, such as those described previously. When a user, e.g., user A is logged into the system and is viewing a profile page 165 of another user, e.g., user B, user A sees some basic information and a list of actions within the trust based financial system. The basic information includes identifying the user profile"; identifying transactions of first device (User A))
deriving an average transaction amount of the plurality of transactions;
(Par. (0121) "a method for calculation [ .. ] other data points such as the average dollar amount of each transaction"; deriving or calculating average transaction amount (average dollar amount of each transaction))
and calculating the at least a heuristic of trust as a function of the average transaction amount (Par. (0121) "users could also be components of calculating the trust score."; calculating heretic of trust (trust score), Par. (0159) "a process for conducting trust based transactions based on identification and analysis of trusted relationships through the disclosed principles herein"; heuristic of trust (trust score with
analysis (over time) of trusted relationships) as a function Identification))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kortina within the teachings of Sheller, Ronca, Nölscher, Baldwin and Turgeman to include calculating the at least a heuristic of trust further by identifying a plurality of transactions performed by the first remote device; deriving an average transaction amount of the plurality of transactions; and calculating the at least a heuristic of trust as a function of the average transaction amount because of the analogous concept of measuring trustworthiness and determining the identity and reliability of remote devices on a network system. Kortina includes a method of identifying a plurality of transactions and deriving an average of the amount of transactions as well as calculating trust based on that average. This allows the system to assign higher or lower confidence levels to certain transactions based on the average transaction amount. This in return provides clarity to the user on devices when remote devices with much lower than average amount present themselves and have susceptibility to risk or compromise.
The motivation to combine these references is because it provides and effective and efficient process in the evaluating device to assign confidence levels based on the average amount. This proves useful for transactions for users browsing the web and allows devices freedom and control of their own privacy while still being able to identify levels of trust in transactions as well as helps the evaluation process use transactions as a form of comparison in return protecting the integrity of the network from harm.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”), Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin") and Turgeman et al. (U.S Pub. No. 20140325682, hereinafter referred to as "Turgeman") in further view of Guttmann et al. (U.S Pub. No. 20180336509, hereinafter referred to as "Guttmann")

Regarding Dependent Claim 20 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 1, wherein calculating the at least a heuristic of trust further comprises: determining a second confidence level in the identity of the first remote device; and calculating the at least a heuristic of trust as a function of the second confidence level.
Wherein Guttmann teaches the method of claim 1, wherein calculating the at least a heuristic of trust further comprises: determining a second confidence level in the identity of the first remote device; (Par. (0239) "obtaining a second group of confidence levels associated with a second assignment of labels to data-points, obtaining a third group of confidence levels associated with a third assignment of labels to data-points, obtaining a fourth group of confidence levels associated with the first assignment of labels to data-points, and so forth. In some examples, at least part of the confidence levels may be obtained using Step 1440. In another example, at least part of the confidence levels may be read from memory (such as memory units 210, shared memory modules 410, and so forth). In yet another example, at least part of the confidence levels may be received from external devices, for example using communication devices (such as communication modules 230, internal communication modules 440, external communication modules 450, and so forth). In another example, at least part of the confidence levels may be generated"; determining (generating
reading obtaining) second confidence level) of identity of first remote device (external device)).
and calculating the at least a heuristic as a function of the second confidence level. (Par. (0226) "assigning confidence levels to the assigned labels
(Step 1440) may comprise calculating confidence levels corresponding to the labels"; calculating confidence levels), (Par. (0239) "obtaining a second group of confidence levels associated with a second assignment of labels to data-points[ .. ] output confidence levels corresponding to the labels"; second confidence level (second group of confidence levels) being calculated (outputted)), (Par. (0200) "the properties of a machine learning training task may include identifiers of a dataset of datasets 610
and/or an annotation of annotations 620 and/or a view of views"; as a function (data set or data points having ID or identifier)).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Guttmann within the teachings of Sheller, Ronca, Nölscher and Baldwin and Turgeman to include calculating the at least a heuristic of trust further by determining a second confidence level in the identity of the first remote device; and calculating the at least a heuristic of trust as a function of the second confidence level because of the analogous concept of measuring trustworthiness and determining the identity and reliability of remote devices on a network system. Guttmann includes a process of determining a second confidence level in the identity of a remote device and calculating that second confidence level. This provides a level of certainty to the system by associating the second confidence level with a determined identity. This is used to weight and compare with a first confidence level to further determine trustworthiness in a device.
The motivation to combine these references is because by factoring a second confidence level in the calculation the network system as a whole can have a means of comparison to devices an assign higher and lower confidence levels. This provides parity to the system and allows the evaluating device to better determine and analyze devices that are trustworthy and remote devices that pose as a risk with low confidence levels. This in return prevents the system from harmful activities and attacks and provides assurance to users conducting various financial transactions that their communication is secure and protected.


Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”), Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin") and Turgeman et al. (U.S Pub. No. 20140325682, hereinafter referred to as "Turgeman") in further view of Eksten et al. (U.S Pub. No. 20180157825, hereinafter referred to as "Eksten ")

Regarding Dependent Claim 21 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 1, wherein calculating the at least a heuristic of trust further comprises performing a trusted time evaluation of at least an action performed by the at least a cryptographic evaluating device.
Wherein Eksten teaches the method of claim 1, wherein calculating the at least a heuristic of trust further comprises performing a trusted time evaluation of at least an action performed by the at least a cryptographic evaluating device.
(Par. (0084) "The trust level module 41 may calculate a level of trust for a component 24 for a new function or purpose. The trust level module 41 may calculate a new level of trust for a component 24 for the new function based on already calculated trust levels associated with the component 24 for different functions purposes"; evaluating device (trust level module) calculating heuristic of trust of component 24), ( Par. (0123) "A digital signature 2250b may include data blocks representing one or more fields of information regarding component 24b. For example, digital signature 2250b may include one or more of the following fields: digital certificates 2420, timestamp (including date)
2430, trust level 2440, function or purpose"; time evaluation (time stamp with signature) corresponding to component 24 evaluation on evaluating device (trust level module))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Guttmann within the teachings of Sheller, Ronca, Nölscher, Baldwin and Turgeman to include performing a trusted time evaluation of at least an action performed by the at least a cryptographic evaluating device because of the analogous concept of measuring trustworthiness and determining the identity and reliability of remote devices on a network system. Eksten includes a methods of performing a trusted time evaluation of an action by a cryptographic evaluating device. This allows the evaluation of the remote device to be assessed and verified based on the time between communications. By implementing a time evaluation or timestamp the evaluation process can record the current time and use this actor to ultimately determine a level of confidence or trustworthiness in the network.
The motivation to combine these references is because by implementing a time evaluation or timestamp with a signature it will provide a secure and verified line of communication that can determine and identify the rightful remote devices to the corresponding access and level of communication. This establishes trust and prevents compromise from remote devices that do not correlate to the correct timestamp. In return maintaining the integrity of the network as a whole.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”), Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin") and Turgeman et al. (U.S Pub. No. 20140325682, hereinafter referred to as "Turgeman") in further view of Dave et al. (U.S Pub. No. 20200067944, hereinafter referred to as "Dave")

	Regarding Dependent Claim 22 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 1, calculating the at least a heuristic of trust further comprises: receiving, from a verified device, a datum identifying the first remote device; and calculating the at least a heuristic of trust as a function of the datum identifying the first device.
Wherein Dave teaches the method of claim 1, calculating the at least a heuristic of trust further comprises: receiving, from a verified device, a datum identifying the first remote device; (Par. (0030) "Device configurations and methods discussed herein allow for a trust level to be provided for nodes and devices of a network in addition to device issued certificates [ .. ] only the highly secured devices would be able to maintain high trust scores."; verified device (secured device with high trust scores)). (Par. (0047) "When requests by the second device match an expected requirement, the first device may view the interaction positively leading to a higher trust score calculation [ .. ] For devices associated with a location, when a new device is present on the network a first device associated with the location may notify and/or receive a notification from the second device. Based on the identification information received from the second device"; verified device (second device with high trust score) receiving datum identification) identifying first device))
and calculating the at least a heuristic of trust as a function of the datum identifying the first device (Par. (0047) "Based on the identification information received from the second device and subsequent communications, the first device may determine a trust score"; calculating (determining) heuristic of trust (trust score) as a function identification) identifying first device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dave within the teachings of Sheller, Ronca, Nölscher, Baldwin and Turgeman to include receiving, from a verified device, a datum identifying the first remote device; and calculating the at least a heuristic of trust as a function of the datum identifying the first device because of the analogous concept of measuring trustworthiness and determining the identity and reliability of remote devices on a network system. Dave includes a method of receiving a datum identifying a first device by a verified device, this creates trustworthiness and reliability on a network by allowing a verified high confidence level of a device receiving datum identifying another remote device. This prevents impersonation, compromise and modification from unauthorized devices because of the verified and high level of confidence receiving and determining the rightful identity of a remote device.
The motivation to combine these references is because by receiving and calculating datum by a verified high confidence level device correlating to the identity of a remote device it allows the evaluation of trust towards devices to be even more effective and efficient because of the high threshold and extremely high confidence level of verified devices. This in return protects and secure the network by having a trusted.

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”), Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin") in further view of Appel
et al. (U.S Pub. No. 20110241899, hereinafter referred to as "Appel")

	Regarding Dependent Claim 23 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 1, wherein: the at least a heuristic further comprises a plurality of heuristics; and assigning the first confidence level further comprises: aggregating the plurality of heuristics; and assigning the at least a first confidence level as a function of the aggregated plurality of heuristics.
Wherein Appel teaches the method of claim 1, wherein: the at least a heuristic further comprises a plurality of heuristics; and (Par. (FIG. 4 is a portion of a spreadsheet showing a number of heuristics applied to sets of passages through gantries for a number of vehicles"; plurality of heuristics (number of heuristics))
assigning the first confidence level further comprises: (Par. (0025)
"FIG. 1 is a confidence level. Confidence levels are described and shown below.
Depending on how the road user charging system 100 is implemented, the gantries 110 may calculate a confidence level, or another element, such as the back office 170, may calculate the confidence level."; confidence levels), (Par. (0030) "where each passage has an associated confidence level."; assigning of confidence level)
	assigning the at least a first confidence level as a function of the aggregated plurality of heuristics. (Par. (0031) "Each passage through a gantry is associated with a corresponding confidence level, CL 1, CL2, or CL3. The confidence levels in this example are a determination by a gantry as to the probability that the
ANPR determination for the vehicle is correct."; plurality of heuristics corresponding to gantries assigning confidence levels), (Par. (0040) "Referring now to FIG. 5, this figure shows a portion of a spreadsheet showing a single of heuristic (heuristic 420-1 above) applied to sets of passages through gantries for a number of vehicles, where each passage has an associated confidence level, and where a ranking has been performed based on scores"; assigning confidence level to heuristics), (Par. (0039) "It should be noted that multiple heuristics may be combined: for example, a score for heuristic 420-1 could be added to the score for heuristic 420-1 and the result divided by two."; plurality of heuristics (multiple heuristics may combined), (Par. (0019) "The application of the one or more heuristics results in one more scores. The scores are then compared, generally by ranking the scores, to determine which users (e.g., identified by vehicle identifications"; as a function identification in correlation to heuristics and confidence scores))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Appel within the teachings of Sheller, Ronca, Nölscher, Baldwin and Turgeman to include a plurality of heuristics; and assigning the first confidence level further comprises: aggregating the plurality of heuristics; and assigning the at least a first confidence level as a function of the aggregated plurality of heuristics because of the analogous concept of measuring trustworthiness and determining the identity and reliability of remote devices on a network system. Appel includes a method of a plurality of heuristics and assigning confidence levels, as well as aggregating and assigning confidence levels to the plurality of aggregated heuristics. This provides clarity to users wanting to organize and better identify confidence levels in regards to remote devices. By aggregating or combining confidence levels that exceed a certain threshold it as well as adding various confidence levels it can lead to many statistical computation to further evaluate a remote device for trustworthiness. When adding groups of aggregated confidence levels it will allow the evaluating device to view each confidence level's probability and analyze past interactions to effectively determine trust.
The motivation to combine these reference is because by grouping or aggregating heuristics and assigning confidence levels to the plurality of heuristics it provides means of comparison and allows devices in interactions to identify lower or high aggregated heuristics with confidence levels to prevent interaction/ transaction with susceptible remote devices and thus protecting and securing their confidential data on the network.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”), Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin") and Turgeman et al. (U.S Pub. No. 20140325682, hereinafter referred to as "Turgeman") in further view of Vickery et al. (U.S Pub. No. 20190109871, hereinafter referred to as "Vickery")

	Regarding Dependent Claim 24 (Original), the combination of Sheller, Ronca, Nölscher, Baldwin and Turgeman do not explicitly teach the method of claim 1, wherein assigning the confidence level further comprises: retrieving a second confidence level associated with the first remote device; and assigning the first confidence level as a function of the second confidence level.
Wherein Vickery teaches the method of claim 1, wherein assigning the confidence level further comprises: retrieving a second confidence level associated with the first remote device; (Par. (0016) "The method may further include receiving, for a domain, trust scores provided by a first set of users of the plurality of users, where a trust score provided by a user of the first set of users is indicative of a level of trust in the domain for the user. The method may further include computing a trust score for each user of a second set of users of the plurality of users and calculating an overall trust score"; second confidence level (plurality of trust scores. first and second set). (Par. (0059) "For example, a first trust score for the domain may be 2, a second trust score for the domain may be 4, and a third trust score for the domain may be 3"; second confidence level (second trust score)). (Par. (0073) "calculate an overall trust score for a domain based upon cluster trust scores according to certain embodiments. The processing depicted in FIG. 10 may be implemented in software (e.g., code, instructions, program) executed by one or more processing units (e.g., processors, cores)"; second confidence level (second trust score) in remote device (processor))
and assigning the first confidence level as a function of the second confidence level. (Par. (0090) "First cluster 1310 also includes three users [ .. ]
Accordingly, to keep the proportion of specified trust scores, a first unspecified trust score may be replaced with a 2"; assigning first confidence level (first trust score) with second confidence level (second trust score). (Par. (0095) "create and store information in SNS data store 1530 about the user, often referred to as a user profile.
The user profile may include the user's identification information,"; as a function (user with identification information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Vickery within the teachings of Sheller, Ronca, Nölscher, Baldwin and Turgeman to include retrieving a second confidence level associated with the first remote device; and assigning the first confidence level as a function of the second confidence level because of the analogous concept of measuring trustworthiness and determining the identity and reliability of remote devices on a network system. Vickery includes a method of retrieving a second confidence level associated with a remote device and assigning a first confidence level as a second confidence level. This creates parity and protects the integrity of the network as a whole. By assigning a first confidence level to a second confidence level as a function a trusted identity is established and can be determined by users in communication with various remote devices. By correlating the two confidence levels, remote devices in communication can be assured that the device that is in communication corresponds to a previously determined a trusted remote device.
The motivation to combine these references is because by having multiple confidence levels the system can establish trust in transactions of financial, medical or personal interactions where identifying trusted device with high confidence levels are needed. This in return protects the network system from harm and from susceptible confidence levels that could lead to risk and vulnerability.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheller et al. (U.S Pub. No. 20140366111, hereinafter referred to as "Sheller"), Ronca et al. (U.S Pub. No. 20150363782, hereinafter referred to as “Ronca”), Nölscher et al. (U.S Pub. No. 20200029209, hereinafter referred to as “Nölscher”), Baldwin et al. (U.S No. 9607138, hereinafter referred to as "Baldwin"), Turgeman et al. (U.S Pub. No. 20140325682, hereinafter referred to as "Turgeman") and Appel et al. (U.S Pub. No. 20110241899, hereinafter referred to as "Appel") in further view of Saboori et al.
(U.S Pub. No. 20140359281, hereinafter referred to as "Saboori")

	Regarding Dependent Claim 25 (Currently Amended), the combination of Sheller, Ronca, Nölscher and Baldwin do not explicitly teach the method of claim 23, wherein retrieving the second confidence level further comprises: evaluating an assertion, in the temporally sequential listing of assertions, assigning the second confidence level to the first remote device.
Wherein Saboori teaches the method of claim 23, wherein retrieving the second confidence level further comprises: (Par. (0047) "the evaluation by clients 102 of determine a certificate authority trust level 212 [ .. ] a certificate authority trust service 202 may identify the certificate authority trust levels 21 0"; second confidence level (trust level) is retrieved (identify))
evaluating an assertion, in the temporally sequential listing of assertions,
(Par. (0027) "a sequence of certificate authorities 108 back to a root certificate authority may be evaluated; e.g., if any of the certificate authorities 108 in the sequence by which
a certificate 106 was issued has been compromised,"; evaluating an assertion (signed certificate) in temporally sequential listings of assertions (sequence of certificate authorities)), (Par. (0029) "a signature of the first certificate 106"; assertion (signature with certificate)
assigning the second confidence level to the first remote device. (Par.
(0031) "upon receiving a certificate 106 for a domain 110, a client 102 may ascribe to
the certificate 106 and the domain 110 a trust level proportional to a certificate authority trust level 212 of the certificate authority 108 apparently issuing the certificate 106''; assigning confidence level (trust level) to first remote device (client)), (Par. (0036) "a device having a processor (e.g., a server providing a certificate authority trust service
202 on behalf of a set of clients 102"; first remote device (client correlating to device with processor)). (Figure 3 label 316; assigning (distributing) confidence levels (trust
sets with trust levels)) to first remote device (clients with device processors))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Saboori within the teachings of Sheller, Ronca, Nölscher, Baldwin, Turgeman and Appel to include retrieving the second confidence level further comprises: evaluating an assertion, in a temporally sequential listing of assertions, assigning the second confidence level to the first remote device because of the analogous concept of measuring trustworthiness and determining the identity and reliability of remote devices on a network system. Saboori includes a process of evaluating an assertion in a temporally sequential listings of assertions and assigning a second confidence level to a remote device. This creates an organized way for the evaluating device to assess digitally signed assertions in a way that preserves the sequential order the assertion has took place and makes the listings accessible for the user in various security settings with users with granted permission/ privileges.
The motivation to combine these reference is because by evaluating assertions in a temporal sequential listings it not only makes the assertions cryptographically secure but makes the evaluation process more effective and efficient by organizing the digitally signed assertions in a way that the order correlates to rightful assigning of confidence levels, assuring users in communication that the signed and protected transactions would not be compromised and trust can be established towards identifying remotes devices in network as a whole.




Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Baalke; Uriah (U.S Pub. No. 20180329418 "METHODS FOR AUTONOMOUSLY NAVIGATING ACROSS UNCONTROLLED AND CONTROLLED INTERSECTIONS". Considered this reference because it addressed multiple confidence levels that were calculated and measured in a remote device.

Kaehler; Adrian (U.S Pub. No. 20180034642) "SECURE EXCHANGE OF CRYPTOGRAPHICALLY SIGNED RECORDS". Considered this application because it relates the signed assertions portion of the claims that discusses a signature corresponding to a user remote device.

Camenisch; Jan (U.S Pub. No. 20090271618) "ATTESTATION OF COMPUTING PLATFORMS". Considered this application because it addressed trusted platform modules and establishing trust through a verification process using hash from configured measurements and algorithms much like the hash's used in Figure 2 of the instant application.






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498